Title: James Madison to Edward Coles, 16 February 1835
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpellier
                                
                                Feb: 16. 1835.
                            
                        
                        As the most secure mode of paying the inclosed account I trouble you with a request that you will apply five
                            dollars for the purpose, and return the account with the receipt.
                        A letter of late date from your brother Isaac mentioned that all friends at and about Enniscorthy were in
                            good health. We hope neither yours, or that of Mrs. Coles has suffered from this irregular and hard Winter. Mine has borne
                            it as well as could be expected. Mrs M. has found it more disagreeable than injurious. We unite in every good wish for you
                            both. 
                        
                            
                                James Madison
                            
                        
                    